Title: To James Madison from Joseph C. Cabell, 16 April 1823
From: Cabell, Joseph C.
To: Madison, James


        
          Dear Sir,
          Williamsburg 16 April. 1823.
        
        In travelling down the country Mr. Loyall & myself had much conversation together on the plan & interior distribution of the Library House. I take the liberty to express to you the solicitude we feel on the structure of the two large oval rooms, and on the arrangment of a suitable apartment or apartments for the Philosophical apparatus. I infer from what Mr. Jefferson said to us, that the oval rooms, would have plane floors. If it should not interfere too much with Mr. Jefferson’s architectural views, might it not be well to have at least one of the rooms filled up with seats runing around the room parallel to the walls, & rising one above another, so that the Lecturer’s eye & voice would distinctly reach the eye & ear of every student present? Such is the approved modern construction of large lecturing rooms at the principal Universities in Europe & in this country. It seems to me that on no other plan can a class of some hundreds be conveniently accomodated. For my own part I should suppose it would be proper to fit up both the large rooms on this modern plan. Nor would it unfit them for any of the purposes ever contemplated unless for dancing, and I presume that it would be no disadvantage to the Institution, if this art should be taught rather more in the background of the scene. Is it not also to be apprehended that the Apparatus will require rather more space than Mr. Jefferson seems to be preparing for it. In some of the Universities of Europe which I visited I found the Apparatus occupying considerable space. As well as I can recollect, in none that I saw, was there less than one large room, & in some, as at Bologna, a suite of rooms was, appropriated to this object. Perhaps on this head, some eminent Professor might be advantageously consulted. To make the University compleat, within the limits heretofore proposed, is highly desirable; and with a view to this object, I should think it essential to provide in the larger apartments of the Library House convenient accomodation for the greater classes of chemistry, Natural Philosophy &c. which from their numbers require space, & from the necessity of witnessing experiments demand seats rising one above another. Perhaps I only repeat here, what I may have said to you at Monticello. If so, you will be good enough to excuse me, and to ascribe the repetition to the effect of my conversation with Mr. Loyall on my journey down the country. I ask the favor of you to communicate with Mr. Jefferson on these subjects, and trusting in your superior judgments, shall entertain no doubt that your decision will be for the best. I remain Dr. Sir, ever faithfully yours
        
          Joseph C. Cabell
        
       